As filed with the Securities and Exchange Commission on October 28, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2014 Item 1. Schedule of Investments. McKinley Diversified Income Fund SCHEDULE OF INVESTMENTS at August 31, 2014 (Unaudited) Shares Value COMMON STOCKS: 65.2% Banks: 2.7% Banco Santander SA - ADR $ Capital Markets: 8.3% AllianceBernstein Holding LP Apollo Global Management, LLC The Blackstone Group LP KKR & Co. LP Chemicals: 4.2% LyondellBasell Industries NV Commercial Services & Supplies: 2.2% RR Donnelley & Sons Co. Diversified Telecommunication Services: 3.1% AT&T, Inc. Energy Equipment & Services: 2.1% SeaDrill Ltd. Gas Utilities: 1.5% AmeriGas Partners LP Metals & Mining: 3.1% Cia Siderurgica Nacional SA - ADR Vale SA - ADR Oil, Gas & Consumable Fuels: 17.4% Atlas Pipeline Partners LP BP PLC - ADR Breitburn Energy Partners LP Calumet Specialty Products Partners LP Capital Product Partners LP Ecopetrol SA - ADR Energy Transfer Partners LP Legacy Reserves LP Linn Energy, LLC Memorial Production Partners LP Pharmaceuticals: 7.9% AstraZeneca PLC - ADR Bristol-Myers Squibb Co. GlaxoSmithKline PLC - ADR Merck & Co., Inc. Thrifts & Mortgage Finance: 2.5% Home Loan Servicing Solutions Ltd. Tobacco: 10.2% Altria Group, Inc. Reynolds American, Inc. Vector Group Ltd. TOTAL COMMON STOCKS (Cost $12,184,215) REAL ESTATE INVESTMENT TRUSTS: 17.7% Agree Realty Corp. Capstead Mortgage Corp. Corrections Corp. of America Invesco Mortgage Capital, Inc. MFA Financial, Inc. New York Mortgage Trust, Inc. Newcastle Investment Corp. NorthStar Realty Finance Corp. Omega Healthcare Investors, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $3,553,502) INVESTMENT COMPANIES: 14.8% Apollo Investment Corp. Ares Capital Corp. Main Street Capital Corp. Prospect Capital Corp. Solar Capital Ltd. TOTAL INVESTMENT COMPANIES (Cost $3,312,718) SHORT-TERM INVESTMENTS: 2.2% Money Market Fund: 2.2% Invesco Treasury Portfolio, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $476,112) TOTAL INVESTMENTS IN SECURITIES: 99.9% (Cost $19,526,547) Other Assets in Excess of Liabilities: 0.1% TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt 1 Seven-day yield as of August 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund. The cost basis of investments for federal income tax purposes at August 31, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual or semi annual report. Summary of Fair Value Exposure at August 31, 2014 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis. The accounting principles generally accepted in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 -Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of August 31, 2014. See the Schedule of Investments for an industry breakout. Level 1 Level 2 Level 3 Total Common Stocks $ $
